COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         William Solomon Lewis v. Mark Anthony Aguirre

Appellate case number:       01-17-00063-CV

Trial court case number:     1062343

Trial court:                 County Civil Court at Law No. 4 of Harris County

        Proceeding pro se, appellant, William Solomon Lewis, has filed a “Notice of
Restricted Appeal” of the trial court’s order of dismissal. On March 20, 2018, we abated
the appeal and remanded the case to the trial court to determine whether appellant’s
“Motion for Continuance” was lost or destroyed. See TEX. R. APP. P. 34.5(e). The court
reporter has filed a reporter’s record of the April 12, 2018 hearing, and the trial court clerk
has filed a supplemental clerk’s record containing the trial court’s order, which includes
the trial court’s findings and appellant’s “Motion for Continuance.” Accordingly, we
reinstate this case on the Court’s active docket.
       The Clerk of this Court is directed to send to appellant a copy of the one-volume
supplemental clerk’s record, filed on April 13, 2018, and the one-volume reporter’s record,
filed on April 17, 2018.
       No later than 30 days from the date of this order, appellant is directed (1) to
notify the Clerk of this Court that he wishes to proceed with his “Appellant’s Opening
Brief,” filed on May 11, 2017; or (2) to file an amended brief. See TEX. R. APP. P.
38.1(setting requirements for appellant’s brief).
       Appellee’s brief, if any, will be due no later than 30 days from the date that appellant
notifies the Clerk that he wishes to proceed with his “Appellant’s Opening Brief” or the
date appellant files an amended brief.
      It is so ORDERED.

Judge’s signature: _/s/ Russell Lloyd_
                    Acting individually

Date: May 17, 2018